DETAILED CORRESPONDENCE
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Amendments
Applicant’s amendment to Claim 28 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Claims 10, 12-13, 15-16, 21-29 and 31-33 are pending, with Claims 1-9, 11, 14, 17-20 and 30 cancelled. 
 
Response to Arguments
Applicant’s arguments, see page 13 lines 18-21, filed 02/28/2022, with respect to the rejection(s) of claim(s) 10, 12-13, 15-16, 21-29 and 31-33 under Sweis (US 2017/0340840) and Wei (US 2016/0331900) and Marlin et al, (US 2017/0281877) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kurup (US 2010/0292642) in view of Wei (US 2016/0331900) and Kemp et al., (US 2013/0281936). See rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-13, 15-16, 21-29 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10 line 5, “includes a plurality of location indicators as placed on the body party and” is unclear and should be amended to be “includes a plurality of location indicators and” for grammatical correctness and clarity.
Regarding Claim 10 lines 9-10, “the plurality of injection sites” is a lack of sufficient antecedent basis, as it is unclear if the “plurality of injection sites” is the same as the “an injection site” of Claim 10 line 6, or additional new injection sites. For the purposes of examination, the examiner is interpreting “plurality of injection sites” to be the same as the “an injection site” and should therefore be amended to “the injection site comprising a plurality of injection sites” or the like.
Regarding Claim 10 line 8, “the correlating injection spot” is indefinite, as it is unclear whether “the correlating injection spot” is the same as the plurality of location indicators (which) correlate to an injection site”. Therefore the limitation should be amended to be “a correlating injection spot”.
Regarding Claim 10 line 13, “a first location indicator” is unclear, and should be amended to be “a first location indicator of the plurality of location indicators” to clarify that “first location indicator” is included as part of the claimed “plurality of location indicators” of Claim 10 line 5.
Regarding Claim 10 line 15, “the body” is a lack of sufficient antecedent basis, and should be amended to be “the body part”.
Regarding Claim 10 line 21, “one of a plurality of cartridges in a tray” is unclear and should be amended to be “one of the plurality of cartridges in the tray”.
Regarding Claim 10 line 22, “the body” is a lack of sufficient antecedent basis, and should be amended to be “the body part”.
Regarding Claim 10 lines 23-24, “a second location indicator” should be amended to be “a second location indicator of the plurality of location indicators” to clarify that the “second location indicator” is included as part of the claimed “plurality of location indicators” of Claim 10 line 5. 
Regarding Claim 10 lines 25-26, “a safety mechanism” is a lack of sufficient antecedent basis, as “a safety mechanism” is already taught in Claim 10 lines 15-16, therefore this limitation should be amended to be “the safety mechanism”.
Regarding Claim 10 lines 27, “depressing a trigger” is a lack of sufficient antecedent basis, as “depressing a trigger” is already taught in Claim 10 line 17, therefore this limitation should be amended to be “depressing the trigger”.

Regarding Claim 13 lines 1-2, “includes a series of cartridge” should be amended to be “includes the plurality of cartridges” to clarify that the “series of cartridges” are part of the already taught “plurality of cartridges” of Claim 10 line 21.
Regarding Claim 15 line 1, “engaging a first cartridge” is a lack of sufficient antecedent basis and should be amended to be “engaging the first cartridge”.
Regarding Claim 16 line 3, “a location indicator” should be amended to be “one of the plurality of location indicators” to clarify that the “location indicator” is part of the already taught “plurality of location indicators” of Claim 10 line 5.
Regarding Claim 23 line 2, “the body area” should be amended to be “the body part”, in line with other amendments applicant made to the claims.
Regarding Claim 25 line 2, “a quantity of numbing agent” should be amended to be “a quantity of the numbing agent”, to clarify that the “numbing agent” is the same as claimed in Claim 24 line 2.
Regarding Claim 27 line 2, “the body” is a lack of sufficient antecedent basis, and should be amended to be “the body part”.
Regarding Claim 28 lines 7-8, “on the body area” is a lack of sufficient antecedent basis, and should be amended to be “on the body part”.
Regarding Claim 28 line 10, “the plurality of injection sites” is a lack of sufficient antecedent basis, as it is unclear if the “plurality of injection sites” is the same as the “an injection site” of Claim 28 line 7, or additional new injection sites. For the purposes of examination, the examiner is interpreting “plurality of injection sites” to be the same as the “an injection site” and should therefore be amended to “the injection site comprising a plurality of injection sites” or the like.
Regarding Claim 29 line 2, “the body” is a lack of sufficient antecedent basis, and should be amended to be “the body part”.
Regarding Claim 32 line 6, “against the body” is a lack of sufficient antecedent basis, and should be amended to be “against the body part”.
Regarding Claim 32 line 8, “depressing a trigger” is a lack of sufficient antecedent basis, as “depressing a trigger” is already taught in Claim 28 line 17, therefore this limitation should be amended to be “depressing the trigger”.
Regarding Claim 32 line 9, “the solution” has been amended to be “the solution.”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-13, 16, 21, 23, 27-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kurup (US 2010/0292642) in view of Wei (US 2016/0331900) and Kemp et al., (US 2013/0281936).  
Regarding Claim 10, Kurup teaches a method of self-administering an injection of solution, the method comprising: 
positioning an injection patch (Fig. 2, (20)) on a particular body part, wherein the injection patch is shaped for the body part ([0021] wherein the injection patch is shaped to conform to the frontal portion of the particular body part, in this case the eye) and includes a plurality of location indicators (Fig. 2, wherein a plurality of locations are seen at (50)) as placed on the body party and each of the plurality of location indicators correlates to an injection site on the body part (Fig. 2, (40) are guide apertures correlating with locations on the eye which will not damage the eye), wherein positioning the injection patch (20) includes aligning each of the plurality of location indicators (50) with the correlating injection spot on the body part such that the injection patch (20) provides a guide for placing injections at the plurality of injection sites on the particular body part ([0021] intended to guide injections into eye and align on eye body part appropriately).
While Kurup teaches an injection device, Kurup is silent to engaging a first cartridge with an injection device to select the first cartridge from one of a plurality of cartridges in a tray, the first cartridge containing the solution; aligning the injection device and the first cartridge with a first location indicator on the injection patch; pressing the injection device against the body thereby releasing a safety mechanism; depressing a trigger on the injection device and thereby inserting a needle of the first cartridge and injecting the solution; engaging a second cartridge with the injection device to select the second cartridge from one of a plurality of cartridges in a tray, the second cartridge containing the solution; aligning the injection device and the second cartridge with a second location indicator on the injection patch; pressing the injection device against the body thereby releasing a safety mechanism; and depressing a trigger on the injection device and thereby inserting a needle of the second cartridge through the injection patch at the second location indicator and injecting the solution.
In related prior art, Wei teaches an injection device and an injection cartridge tray (Wei Fig. 6, (13)), wherein engaging a cartridge (Wei Fig. 6, (11)) with an injection device (Wei Fig. 4) to select the cartridge from a plurality of cartridges in a tray (wherein it would be obvious for Wei to have multiple cartridges in the multiple openings (131) in the tray (13)), the cartridge containing the solution (Wei Fig. 4, (110) and [0055], wherein liquid medication is in the container (cartridge) body).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the method of using the device of Kurup, to include having a tray which holds cartridges to select the cartridge therefrom, as taught by Wei, for the motivation of preventing movement and rotation of cartridges before use (Wei [0057]), as well providing ease of accessibility and loading/engaging the cartridges prior to use.
Kurup and Wei don’t explicitly teach pressing the injection device against the body thereby releasing a safety mechanism.
In related prior art, Kemp teaches self-administering an injection of solution using an injection device (Kemp Fig. 3, (1)), wherein pressing the injection device against the body thereby releases a safety mechanism (Kemp [0068] wherein the safety mechanism (ramps (40)) prevents accidental actuation of the injection device until the injector presses (37) against the injection site (patient’s skin) and the trigger (36) is pressed); and depressing a trigger (Kemp Fig. 3, (36)) on the injection device (Kemp (1)) to thereby insert a needle (Kemp Fig. 3, (6)) of the first cartridge (Kemp Fig. 1, (4)) and injecting the solution (Kemp [0053] wherein medicament “M” is the solution within (cartridge) packed syringe (4)).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the injection device of Kurup and Wei, to further include pressing the injection device against the body thereby releasing a safety mechanism, as taught by Kemp, for the motivation of preventing the user from accidentally actuating the auto-injector when not in contact with the injection site (Kemp [0068]).

Regarding Claim 12, Kurup in view of Wei and Kemp teaches the modified method of claim 10, wherein the tray is a staging tray (Wei Fig. 6, (13)).

Regarding Claim 13, Kurup in view of Wei and Kemp teaches the modified method of claim 12, wherein the staging tray (Wei Fig. 6, (13)) includes a series of cartridges arranged in locations corresponding to injection sites (Wei Fig. 6 and [0057], wherein the staging tray (13) can include a series of cartridges in the uniformly spaced apart series of rows and columns, and wherein the injections can be delivered to any injection location in the body, therefore the cartridges are arranged in locations corresponding to injection sites).

Regarding Claim 16, Kurup in view of Wei and Kemp teaches the modified method of claim 10, wherein aligning the injection device and the first cartridge comprises placing a tip of the first cartridge in an opening in the injection patch (Kurup Fig. 6 and [0023] wherein the tip of the first cartridge in the modified device would, as taught by Kurup, contact the (opening) guide aperture (40) in the injection patch), wherein the opening (Kurup (40)) corresponds to a location indicator (Kurup (50)) on the injection patch (Kurup (20)).

Regarding Claim 21, Kurup in view of Wei and Kemp teaches the modified method of claim 10, wherein each location indicator corresponds to a specific cartridge (Kurup [0024] teaches the location indicators (50) can be different sizes so that different injections (therefore different, specific cartridges) can be used for different location indicators).

Regarding Claim 23, Kurup in view of Wei and Kemp teaches the modified method of claim 10, wherein the injection patch includes a registration feature configured for positioning at a feature on the body area so as to position the injection patch in a desired location, wherein positioning the injection patch comprises positioning the registration feature at the feature on the body part (Kurup [0021] and Fig. 6, wherein registration feature (30) is aligned with a feature (the patient’s cornea) on the body area (the eye) so as to position the injection patch (20) in a desired location).  

Regarding Claim 27, Kurup in view of Wei and Kemp teaches the modified method of claim 10, wherein pressing the injection device against the body causes the cartridge to come into contact with a body portion of the injection device and thereby release the safety mechanism (Kemp [0068] wherein the safety mechanism (ramps (40)) prevents accidental actuation of the injection device until the injector presses (37) against the injection site (patient’s skin) and the trigger (36) is pressed. Therefore pressing the injection device (1) against the body causes the cartridge (4) to come into contact with a body portion (the eye) and thereby release the safety mechanism).

Regarding Claim 28, Kurup teaches a method of self-administering an injection of solution, the method comprising: positioning an injection patch (Fig. 2, (20)) on a particular body part ([0021] wherein the patch is shaped to conform to the frontal portion of the particular body part, in this case the eye), wherein the injection patch (20) is shaped for the body part and includes a plurality of openings (Fig. 2, wherein a plurality of locations are seen at (50)) and each of the openings correlates to an injection site on the body area (Fig. 2, (40) are guide apertures correlating with locations on the eye which will not damage the eye), 
wherein positioning the injection patch (20) includes aligning each of the openings (50) with the correlating injection spot on the body part such that the injection patch (20) provides a guide for placing injections at the plurality of injection sites on the body part ([0021] intended to guide injections into eye and align on eye body part appropriately), wherein each opening is sized and configured to receive a leading edge of the cartridge (seen in Fig. 6, wherein (40) and (50) is sized to receive an injection device leading edge). 
While Kurup teaches an injection device, Kurup is silent to engaging a cartridge with an injection device to select the cartridge from a tray, the cartridge containing the solution; aligning the injection device and the cartridge with an opening on the injection patch; pressing the injection device against the body thereby releasing a safety mechanism; and depressing a trigger on the injection device and thereby inserting a needle of the cartridge through the patch at the opening and injecting the solution.
In related prior art, Wei teaches an injection device and an injection cartridge tray (Wei Fig. 6, (13)), wherein engaging a cartridge (Wei Fig. 6, (11)) with an injection device (Wei Fig. 4) to select the cartridge from a plurality of cartridges in a tray (wherein it would be obvious for Wei to have multiple cartridges in the multiple openings (131) in the tray (13)), the cartridge containing the solution (Wei Fig. 4, (110) and [0055], wherein liquid medication is in the container (cartridge) body).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the method of using the device of Kurup, to include having a tray which holds cartridges to select the cartridge therefrom, as taught by Wei, for the motivation of preventing movement and rotation of cartridges before use (Wei [0057]), as well providing ease of accessibility and loading/engaging the cartridges prior to use.
Kurup and Wei don’t explicitly teach pressing the injection device against the body thereby releasing a safety mechanism.
In related prior art, Kemp teaches self-administering an injection of solution using an injection device (Kemp Fig. 3, (1)), wherein pressing the injection device against the body thereby releases a safety mechanism (Kemp [0068] wherein the safety mechanism (ramps (40)) prevents accidental actuation of the injection device until the injector presses (37) against the injection site (patient’s skin) and the trigger (36) is pressed); and depressing a trigger (Kemp Fig. 3, (36)) on the injection device (Kemp (1)) to thereby insert a needle (Kemp Fig. 3, (6)) of the first cartridge (Kemp Fig. 1, (4)) and injecting the solution (Kemp [0053] wherein medicament “M” is the solution within (cartridge) packed syringe (4)).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the injection device of Kurup and Wei, to further include pressing the injection device against the body thereby releasing a safety mechanism, as taught by Kemp, for the motivation of preventing the user from accidentally actuating the auto-injector when not in contact with the injection site (Kemp [0068]).

Regarding Claim 29, Kurup in view of Wei and Kemp teaches the modified method of claim 28, wherein pressing the injection device against the body causes the cartridge to come into contact with a body portion of the injection device and thereby release the safety mechanism (in the modified device, as taught in Kemp [0068], wherein the safety mechanism (ramps (40)) prevents accidental actuation of the injection device until the injector presses (37) against the injection site (patient’s skin) and the trigger (36) is pressed).

Regarding Claim 31, Kurup in view of Wei and Kemp teaches the modified method of claim 10, wherein the injection patch is shaped as one of a forehead patch or an eye patch (Kurup Fig. 6, wherein (20) is an eye patch).

Regarding Claim 32, Kurup in view of Wei and Kemp teaches the modified method of claim 28, further comprising: engaging a second cartridge with the injection device to select the cartridge from the tray, the second cartridge containing the solution; aligning the injection device and the second cartridge with a second opening on the injection patch; pressing the injection device against the body thereby releasing a safety mechanism; and depressing a trigger on the injection device and thereby inserting a needle of the second cartridge through the patch at the second opening and injecting the solution (wherein in the modified device, as taught in Kemp [0073], the auto-injector is re-usable, and the (cartridge) packaged syringe (4) is therefore disposable/replaceable, thus the first cartridge (4) can be replaced with a second cartridge (4) for a subsequent injection.)

Regarding Claim 33, Kurup in view of Wei and Kemp teaches the modified method of claim 28, wherein the injection patch is shaped as one of a forehead patch or an eye patch (Kurup Fig. 6, wherein (20) is an eye patch).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurup (US 2010/0292642) in view of Wei (US 2016/0331900) and Kemp et al., (US 2013/0281936), as applied to Claim 10 above, and further in view of Bureau et al., (US 2015/0201880).
Regarding Claim 24, Kurup in view of Wei and Kemp teaches the modified method of claim 10, having an injection patch (Kurup (20)). Kurup and Wei and Kemp don’t explicitly teach the injection patch including a numbing agent provided on a portion of a the contact surface.
In related intradermal injection prior art, Bureau teaches an injection system including a numbing agent provided on a portion of a contact surface (Bureau [0074], wherein the zone of contact with the skin (contact surface) of the device about the needle is impregnated with a numbing agent/analgesic which numbs the skin around the injection site).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the contact surface of the infection patch of Kurup in view of Wei and Kemp, to include an analgesic/numbing agent, as taught by Bureau, for the motivation of reducing fear and anticipation of having an injection performed via the use of a pain reliever reducing the pain sensation (Bureau [0074]).

Regarding Claim 25, Kurup in view of Wei and Kemp and Bureau teaches the modified method of claim 24, wherein the injection patch includes a sponge-like material configured to retain a quantity of numbing agent (Bureau [0074], wherein the material of the zone of contact can the impregnated with a numbing agent, therefore the patch of the modified device would retain a quantity of numbing agent).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sweis (2017/0340840) in view of Wei (US 2016/0331900) and Marlin et al., (US 2017/0281877), as applied to Claim 10 above, and further in view of Bear et al., (US 2008/0119958).
Regarding Claim 26, Kurup in view of Wei and Kemp teaches the modified method of claim 10, but doesn't explicitly teach wherein the plurality of cartridges are color coordinated with the plurality of location indicators such that each cartridge corresponds to an associated location indicator, the method further comprising a user selecting an appropriate cartridge from the tray based on the color coordination.
In related medication injection prior art, Bear teaches indicators on injectable medication cartridges which are color-coded ta indicate when and where medication is used (Bear [0029]), hence the label of the medication patch or vial have a marker which is shaped and colored to coordinate.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the cartridges and injection patch of Sweis, Wei and Marlin, ta include color and symbol/shape coordination of labels, as taught by Bear, as Sweis already teaches having indicators for specific differentiation of what and where certain injections occur on the infection patch, and Bear similarly teaches color coordination of markers for the same purpose (Bear [0029]).

Allowable Subject Matter
Claims 15 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 15, Kurup in view of Wei and Kemp teaches the modified method of claim 10. However, Kurup in view of Wei and Kemp doesn’t explicitly teach wherein engaging a first cartridge with an injection device comprises pressing down on the first cartridge with the injection device, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Regarding Claim 22, Kurup in view of Wei and Kemp teaches the modified method of claim 21. However, Kurup in view of Wei and Kemp doesn’t explicitly teach wherein corresponding location indicators and cartridges have coordinating identifiers, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783